Citation Nr: 1424219	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee status post arthroscopy and partial medial meniscectomy with scars.

2.  Entitlement to a disability rating in excess of 20 percent for myofascial pain syndrome (claimed as low back disability).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 2005 to May 2006, from November 2006 to February 2008 and from November 2009 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In correspondence dated in September 2012, the Veteran raised a claim for an extension of a temporary total rating for right knee status post arthroscopy.  The claim has not been adjudicated by the AOJ.  The claim is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination of his right knee and back in September 2011.  At the Board hearing, the Veteran testified that his right knee and back disabilities have worsened since his last VA examination.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, based upon the Veteran's testimony of worsening of his right knee and myofascial pain syndrome since the last examination, a new VA examination is warranted to ascertain the severity of those disabilities.

Additional development is also necessary with respect to the claim for a TDIU. The Veteran alleges that all of his service-connected disabilities, in combination, render him unemployable.  The Board finds that a VA examination and medical opinion must be obtained addressing the cumulative effect of the Veteran's service-connected disabilities on his ability to work.  

In addition, any outstanding treatment records from the Fargo VA Health Care System, dated since January 2013 should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA records pertaining to his service-connected disabilities since January 2013.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right knee and low back disabilities and to determine the extent of functional impairment caused by his service-connected orthopedic disabilities (right knee, low back, left Achilles tendonitis).   The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate  that the claims file was reviewed.

The examiner should conduct range of motion testing of the right knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of the right knee.  The examiner should indicate whether lateral instability or recurrent subluxation is slight, moderate or severe.

The examiner should conduct range of motion testing of the spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the myofascial pain syndrome.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether the Veteran has functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable.

The examiner should indicate whether there are neurological manifestations of myofascial pain syndrome, including radiculopathy.

The examiner should also provide an opinion as to the extent of functional impairment caused solely by his service-connected orthopedic disabilities (right knee, low back, and left Achilles tendonitis).  The examiner should also consider the Veteran's employment background and education.  A complete rationale should be given for all opinions and conclusions expressed by the examiner.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the effect of his service- connected obstructive sleep apnea  (OSA) and rhinitis on employability.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  The examiner should provide an opinion as to the extent of functional impairment caused solely by the service-connected OSA and rhinitis.  The examiner should also consider the Veteran's employment background and education.  A complete rationale should be given for all opinions and conclusions expressed by the examiner.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them an appropriate time period in which to respond. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



